TO BE PUBLISHED

               Supreme Court of Kentucky
                              2020-SC-0608-KB


RACHELLE NICHOLE HOWELL                                              MOVANT



V.                          IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                        RESPONDENT



              OPINION AND ORDER GRANTING REINSTATEMENT


      Rachelle Nichole Howell was admitted to practice law in the

Commonwealth of Kentucky on October 7, 2003. Her Kentucky Bar Association

(“KBA”) member number is 89867, and her bar roster address is 305 Circle

Drive, Shepherdsville, Kentucky 40165. She was suspended from the practice

of law on March 14, 2019, and now seeks reinstatement. Both the Character

and Fitness Committee of the Kentucky Office of Bar Admissions (“Committee”)

and the KBA Board of Governors (“Board”) recommend approval of this

application. Having reviewed the record developed below, we agree with the

Committee and Board and grant Howell’s application for reinstatement with

conditions.
                     STANDARDS FOR REINSTATEMENT

      Kentucky Supreme Court Rule (“SCR”) 2.300 sets forth certain

“reinstatement guidelines” to be applied to applications for reinstatement to the

practice of law for someone who has been suspended pursuant to a disciplinary

case. Pursuant to this rule, the applicant in a reinstatement case “has the

burden of proving by clear and convincing evidence that he/she possesses the

requisite character, fitness and moral qualification for readmission to the

practice of law.” See SCR 2.300(6) (citing SCR 3.330). Whether the applicant

possesses these qualifications is the primary concern when determining

whether a suspended attorney should be reinstated. See Doan v. Kentucky Bar

Ass’n, 423 S.W.3d 191, 200 (Ky. 2014). To aid in resolving that question, SCR

2.300(6) provides a non-exhaustive list of issues to be considered, including:

      (a) Whether the applicant has presented clear and convincing
          evidence that he/she has complied with every term of the order
          of suspension or disbarment.

      (b) Whether the applicant has presented clear and convincing
          evidence that his/her conduct while under suspension shows
          that he/she is worthy of the trust and confidence of the public.

      (c) Whether the applicant has presented clear and convincing
          evidence that he/she possesses sufficient professional
          capabilities to serve the public as a lawyer.

      (d) Whether the applicant has presented clear and convincing
          evidence that he/she presently exhibits good moral character.

      (e) Whether the applicant has presented clear and convincing
          evidence that he/she appreciates the wrongfulness of his/her
          prior misconduct, that he/she has manifest contrition for
          his/her prior professional misconduct, and has rehabilitated
          himself/herself from past derelictions.



                                        2
The applicant’s “[f]ailure to meet any of these criteria may constitute a

sufficient basis for denial of a petitioner’s application.” SCR 2.300(6).

      Furthermore, an applicant for reinstatement “will be held to a

substantially more rigorous standard than a first-time applicant for an initial

admission to the Bar.” SCR 2.300(7). “The prior determination that he/she

engaged in professional misconduct continues to be evidence against him or

her, and the proof presented must be sufficient to overcome that prior adverse

judgment.” Id. Thus, in addition to the criteria listed in SCR 2.300(6), other

“considerations to be weighed” include:

      The nature of the misconduct for which the applicant was
      suspended or disbarred.

      The applicant’s conception of the serious nature of his or her act.

      The applicant’s sense of wrongdoing.

      The applicant’s previous and subsequent conduct and attitude
      toward the courts and the practice, including the element of time
      elapsed since disbarment.

      The applicant’s candor in dealing with the Character and Fitness
      Committee.

      The relevant knowledge of witnesses called by the applicant.

SCR 2.300(7).

                 FACTUAL AND PROCEDURAL BACKGROUND

      Howell was admitted to practice law in October 2003. She initially

worked for the Louisville Public Defender’s Office before starting in private

practice. Her initial foray into private practice was brief before she accepted

employment with the Department of Public Advocacy’s (“DPA”) Post-Conviction

                                          3
Branch. In 2010, in lieu of resignation, Howell accepted a demotion from Staff

Attorney II to Staff Attorney I. Shortly after that, she left DPA to start a solo

practice which operated until her suspension in 2019.

   I.      Prior Disciplinary History

        To provide a complete and thorough picture of the events giving rise to

the present reinstatement application, we find it necessary to briefly discuss

Howell’s disciplinary history.

   A. Private Admonitions

        Howell received three private admonitions before her 2019 suspensions.

The first was issued in 2010 due to Howell's failure to act with reasonable

diligence and promptness in representing several clients and failing to keep

them informed of the status of their matters. Howell’s second admonition was

in 2015, again for failing to act with reasonable diligence and promptness in

representing a client, as well as providing financial assistance to a client for

pending litigation and for disobeying an obligation under the rules of a

tribunal. Howell’s final private admonition was issued in 2016, again for failing

to act with reasonable diligence and promptness in representing a client as well

as failing to promptly comply with a reasonable request of information and

failing to take reasonable steps to protect a client’s interest upon termination.

   B. First 2019 Suspension

        On order of this Court, Howell was suspended on March 14, 2019, for

181 days. The suspension was the result of a consolidated case including ten

separate KBA complaints against Howell. The ten complaints resulted in the

                                          4
Board recommending to this Court that we find Howell guilty of violating SCR

3.130-1.3 (nine counts); 3.130-1.4(a)(3); 3.130-1.4(a)(4) (nine counts); 3.130-

1.15(e); 3.130-1.16(d) (ten counts); and 3.130-8.1(b). For these violations, the

Board had recommended a 181-day suspension with ninety days to serve and

ninety-one days probated for two years. The Board’s recommendation also

included conditions of participation in the Kentucky Lawyers Assistance

Program (“KYLAP”), additional continuing education, attendance at the Ethics

Professional Enhancement Program (“EPEP”), making restitution within two

years of her probation, and payment of the costs associated with the

disciplinary proceeding. We accepted the Board’s recommendation of a finding

of guilt but rejected the Board’s recommended sanctions.

      This Court exercised its right to review the Commission and Board’s

recommendations de novo. Kentucky Bar Ass’n v. Jacobs, 387 S.W.3d 332, 337

(Ky. 2012) (quoting Kentucky Bar Ass’n v. Jones, 759 S.W.2d 61, 63-64 (Ky.

1988)). We unanimously held the Board’s recommended sanction was

inadequate in that a ninety-day suspension permitted Howell’s automatic

reinstatement pursuant to SCR 3.510(2). In light of Howell’s prior admonitions

and charges, we held reinstatement should be subject to the Committee’s

approval as required by SCR 3.510(1). Therefore, we suspended Howell for one

hundred eighty-one days with the following additional conditions: that she

continue with her KYLAP monitoring agreement; that she receive, at her own

expense, at least three hours of continuing legal education on topics relevant to

law office management; that she immediately make restitution to her impacted

                                        5
clients totaling $7,197 plus interest; that she promptly notify and protect her

clients pursuant to SCR 3.390; that she cancel any advertising for the duration

of the suspension; that she not accept any new clients during the period of

suspension; and that she pay the costs of the action totaling $6,725.93.

   C. Second 2019 Suspension

      In a separate order, this Court suspended Howell on September 26,

2019, for thirty-days. Howell v. Kentucky Bar Ass’n, 583 S.W.3d 413 (Ky.

2019). This suspension was a negotiated sanction pursuant to SCR 3.480(2)

resulting from a pending disciplinary matter that was not consolidated into the

prior action. At issue was a five-count charge. Count I alleged Howell violated

SCR 3.130(1.3) by failing to properly serve the opposing party. Count II alleged

Howell violated SCR 3.130(1.4)(a)(3) by failing to respond to the client’s

attempts to contact her. Count III alleged Howell violated SCR 3.130(1.5)(a) by

collecting a fee from her client and failing to diligently complete her work,

including failure to complete service upon the opposing party. Count IV alleged

Howell violated SCR 3.130(1.15)(e) by failing to deposit the fee payments into

an escrow account in the absence of a client-signed advance fee agreement as

required by SCR 3.130(1.5)(f). Count V alleged Howell violated SCR

3.130(1.16)(d) by failing to return the unearned portion of the fee to her client

upon termination of the representation.

      Howell admitted she violated these rules, and we accepted the negotiated

sanction of a thirty-day suspension, conditioned upon Howell’s refunding to

the client the unearned portion of her fee and continued participation in

                                         6
KYLAP. We made the suspension of Howell retroactive to March 14, 2019, and

effective until she completed her reinstatement pursuant to SCR 3.510.

   II.     Current Reinstatement Proceedings

   A. Character and Fitness Committee

         Howell filed the present application for reinstatement on November 14,

2019. Pursuant to SCR 3.510(3), her application was referred to the

Committee, which received it on November 18, 2019. The Committee sent a

Character & Fitness Questionnaire to Howell, which was returned on December

26, 2019. The Committee received the last of Howell’s references in March

2020. The full committee of seven members closely reviewed our Orders,

Howell’s Character and Fitness Questionnaire, her application for readmission,

Howell’s deposition, past and present criminal and civil records involving

Howell, and the responses of Howell’s references, which were all positive.

         Howell acknowledged her past issues with alcohol abuse, which

contributed to her professional lapses. In support of her reinstatement, Howell

submitted records showing her diligent efforts to address this behavior. The

start of her efforts predated her suspension and include inpatient and

outpatient treatment at Kentucky facilities, as well as regular participation in

KYLAP. The Committee also noted Howell's questionnaire indicated several

ongoing financial issues. The most significant is Howell’s Internal Revenue

Service (“IRS”) obligation for unpaid back taxes. The debt resulted from unpaid

obligations during her time in solo practice and the associated penalties and

interest. The IRS considers the obligation "currently not collectible," but it will

                                         7
remain and incur penalties and interest until paid. Ms. Howell indicated that

once she can resume employment, she intends to repay the obligation and that

she is currently in a repayment plan with the Commonwealth of Kentucky for

back state taxes owed.

      The Committee gave great weight to the positive reference provided by a

sitting circuit judge. The judge provided an "overwhelmingly positive"

assessment of Howell's professional capabilities, stating he knew Howell as

both a Louisville Public Defender and private practice attorney. He considered

Howell a "talented lawyer" to whom he had personally referred family members

in the past. Since the judge took the bench, Howell had appeared before him on

multiple occasions. While he was aware of her past difficulties, the judge was

confident in Howell’s ability to resume her legal duties.

      The Committee also reviewed this Court's ordered sanctions, finding

Howell had complied with all of their terms. Howell provided notice of her

suspension and supplied proof of such notice. Howell completed her EPEP

requirement and the ordered CLE requirements. Central to the Committee's

consideration, Howell had been fully compliant with the terms of her KYLAP

monitoring agreement. The director of the KYLAP program was confident in

Howell's ability to function in the future.

      Based on this evidence, the Committee found Howell had fully complied

with the suspension order and was worthy of the public trust. It further found

that Howell provided clear and convincing evidence that she presently exhibits

good moral character as testified to by her references. The Committee found

                                         8
Howell's behavior indicated that Howell has successfully rehabilitated herself

from "her past inappropriate conduct…which led to her unethical behavior."

      The Committee unanimously recommended that the Board approve

Rachelle Nichole Howell's reinstatement request with conditions. The

Committee recommended Howell sign a Conditional Admission Agreement,

pursuant to SCR 2.042. The Committee's recommended conditions included:

(1) that the agreement be for two years; (2) that Howell continue in a KYLAP

consent agreement for the two years; and (3) that Howell enter into a

repayment plan with the IRS regarding the outstanding tax debt and provide

periodic reports to the Committee as to that debt.

   B. Board of Governors

      The Board undertook its review of Howell's case and thoroughly reviewed

the record before it. The Board emphasized the positive nature of the evidence

and findings of fact regarding Howell's extraordinary progress concerning the

substance abuse issues that almost certainly led to her suspension. Howell's

acknowledgment of these issues and her proactive steps to receive treatment

were positive factors. The Board recognized that Howell has been fully

compliant with the KYLAP monitoring program during her suspension,

continues to attend meetings, and indicated she plans to do so for the

foreseeable future.

      The Board recognized that Howell’s reference letters, including one from

a circuit judge, unanimously supported Howell with respect to SCR 2.300’s

reinstatement factors. Specifically, the Board referenced Howell’s support from

                                       9
the judge and his assessment that, despite Howell’s past difficulties, he

thought well of her, would be glad to have her appear in his courtroom, and felt

reinstatement was warranted.

      The Board also addressed Howell’s financial issues. The Board found it

unsurprising that Howell’s alcohol issues and subsequent suspension resulted

in significant financial difficulties. The Board acknowledged Howell’s

statements that she intends to address the IRS obligations once she can

successfully resume employment, hopefully as an attorney.

      The Board accepted the Committee’s findings of fact and determined that

Rachelle Nichole Howell has met all the requirements for reinstatement

pursuant to SCR 2.300. Howell satisfied all the administrative requirements,

including all CLE requirements for the year ending June 30, 2021. Further, the

Board determined that Howell’s conduct since her suspension demonstrated an

appropriate degree of rehabilitation to support readmission. The Board had one

concern with the condition proposed by the Committee, i.e., that Howell enter a

repayment plan with the IRS as a condition of reinstatement. The Board agreed

that Howell needed to address her tax obligation but had reservations about

imposing a condition over which Howell had little or no control. Howell could

not compel the IRS to agree to a repayment plan, and it would be unfair to

impose such a condition on Ms. Howell’s reinstatement. Therefore, the Board

recommended Howell be reinstated with the following conditions:

   a. Board unanimously agreed that Howell sign a two-year Conditional

      Admission Agreement pursuant to SCR 2.042.

                                       10
   b. Board unanimously agreed that Howell enter into a two-year KYLAP

      Consent Agreement.

   c. By a vote of 18-3, the Board recommended that Howell’s reinstatement is

      conditioned on her contacting the IRS regarding repayment of the debt,

      and she be compliant with any IRS payment directives.1

                                    DISCUSSION

      Pursuant to SCR 2.300(6), we now consider whether Howell satisfied her

burden of proving by clear and convincing evidence that she possesses the

character, fitness, and moral qualifications necessary for readmission to the

practice of law in this Commonwealth. In doing so, we consider the non-

exhaustive list of issues for consideration outlined in SCR 2.300(6) and SCR

2.300(7). However, we are also mindful that the reinstatement process should

serve the overall interests of justice and fairness while also maintaining the

integrity of the profession and protecting the public. Lastly, we note that this

Court is the final determiner of reinstatement. While we consider the

recommendations from the Committee and the Board, under SCR 3.510(3), the

discretion to enter a final order granting or denying reinstatement rests solely

with this Court.

      Upon review, we are satisfied that Howell has met the requirements of

SCR 2.300(6)-(7) and by clear and convincing evidence has demonstrated her

eligibility for reinstatement. We agree with the Board and Committee that

      1The three Board members voting against the final condition would not have
imposed any condition relating to the IRS on Howell.


                                        11
Howell has demonstrated full compliance with the terms of her prior

suspensions and evidence that she possesses sufficient professional

capabilities and moral character to again practice law. We agree with the

Board’s recommended conditions of a two-year Conditional Admission

Agreement and KYLAP Monitoring Agreement. We disagree with the Board’s

condition regarding the IRS debt.

      We agree the IRS debt is a concern, and Howell should pursue its

repayment diligently. The Board’s condition is significantly less prescriptive

than the Committee’s original recommended condition, but we still find the

direct involvement of an unaffiliated third party to the reinstatement to be

unwise. Often, we include restitution payments to third parties as part of

suspension conditions, but those payments are to parties directly wronged by

the misconduct in question and who have no realistic path to seek recovery

elsewhere. We have in the past included the development and monitoring of a

debt repayment plan as part of a lawyer’s reinstatement. Njuguna v. Kentucky

Bar Ass’n, 600 S.W.3d 264, 265-66 (Ky. 2020). But in that case, the repayment

plan and monitoring were to be formulated and overseen by the Character and

Fitness Committee, not an outside third party. Id. The IRS debt is materially

and functionally different. While the debt appears to be primarily a result of

Howell's solo practice operation, it is not directly the result of the professional

lapses for which she was suspended. Perhaps more importantly, the IRS has its

own robust debt collection mechanisms. That is not to say Howell should not

proactively address the IRS debt. Doing so would be in her best interests.

                                         12
However, we believe including a requirement that Howell be in negotiations

with the IRS is improper.

      ACCORDINGLY, IT IS HEREBY ORDERED that Rachelle Nichole Howell,

KBA Member No. 89867, is restored to the practice of law in the

Commonwealth of Kentucky, subject to the following conditions:

   1) Howell sign a two-year Conditional Admission Agreement pursuant to

      SCR 2.042;

   2) Howell enter into a two-year KYLAP Consent Agreement;

   3) Pursuant to SCR 3.500(4), Howell is directed to pay all costs associated

      with these disciplinary proceedings in the amount of $758.17. If KBA

      costs exceed the posted bond, Howell will pay for any additional costs. If

      there is any amount remaining in the bond after the costs associated

      with these disciplinary proceedings have been paid, this will be refunded

      back to Howell. This Order of Reinstatement is contingent upon payment

      of any outstanding bar dues, CLE compliance, and payment of the costs

      in this action.

      All sitting. All concur.

      ENTERED: February 18, 2021.



                                     ______________________________________
                                     CHIEF JUSTICE MINTON




                                       13